—In a proceeding pursuant to Mental Hygiene Law article 81 for the appointment of a guardian for the person and property of Cornelia B., the objectant, Barbara B. P., appeals from an order of the Supreme Court, Suffolk County (Leis, J.), dated November 30, 1999, which, inter alia, confirmed the sale of the interest in real property owned by Cornelia B.
Ordered that the order is affirmed, without costs or disbursements.
Although the objectant has appealed from an order which *746confirmed the sale of Cornelia B.’s real property, she fails to raise any arguments relevant to that order. Instead, the only issues raised concern an earlier order of the same court, dated September 1, 1998, adjudicating Cornelia B. to be incapacitated and appointing a guardian. Accordingly, the order is affirmed (see, Matter of B., 272 AD2d 613). Altman, J. P., Krausman, Schmidt and Cozier, JJ., concur.